EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J. Frodsham (Reg. No. 48,699) on January 25, and January 28, 2021.

The application has been amended as follows: 
In the Claims
	Claim 25 is canceled.
Claims 1, 19, and 24, are amended as follows:1. (Currently Amended) A computerized method of determining products for a home project through a computerized kiosk at a point-of-sale location corresponding to a retail establishment, comprising:
receiving user input at the kiosk, the user input corresponding to project information, the user input being converted into an electronic signal;
wherein:
	the kiosk comprises a digital code scanner and a spectrophotometer; and
receiving the user input comprises the kiosk digitally reading: (i) barcode data or a QR code data with the code scanner, and (ii) spectrophotometer data via the spectrophotometer;

storing the one or more user color choices in connection with one or more color profiles for the user; 
retrieving a learned association corresponding to the determined one or more choices of project materials from a remote data store, wherein the learned association identifies a product-to-home-project association made by another end user at another kiosk at a different point-of-sale location;
determining, by the kiosk using the code scanner data, the spectrophotometer data, and the learned association, a type of home project being pursued by the user;
identifying, by the kiosk, one or more products that correspond to the determined type of home project and received one or more color choices; and 
displaying on a digital display of the kiosk images of the identified one or more products that correspond to (i) the determined type of home project, and (ii) the received one or more color choices.

19. (Currently Amended) A kiosk computer system comprising: 
at least one processor;
a code scanner in the form of a barcode or a QR code scanning device, and a spectrophotometer;

wherein the user input receiving module determines from data received from the code scanner and spectrophotometer that the user input corresponds to project information that includes one or more user color choices, and one or more user choices related to project materials and layout;
a behavior gathering module for gathering user behavior information from one or more remote data stores, wherein the one or more remote data stores comprise one or more learned associations that correlate user associations of one or more materials to one or more types of home projects;
a project determining module for determining a type of home project being pursued from the user input based on the received user input and one of the one or more learned associations retrieved from one of the one or more remote data stores;
a product identifying module for identifying one or more products that correspond to the determined type of home project and received one or more color profiles; and 
a display for displaying on a digital display of the kiosk images of the one or more first suggested products that correspond to the determined type of home project and to the received one or more color profiles.


providing a kiosk having a digital code scanner device, and a spectrophotometer connected thereto;
scanning, via the spectrophotometer, one or more project materials provided physically by an end user to the spectrophotometer;
receiving additional input from the end user at the kiosk, the user input comprising layout information of at least one of the scanned one or more project materials;
determining from the spectrophotometer one or more colors corresponding to the scanned project materials;
storing, on a remote data store, the determined one or more corresponding colors of project materials with a profile of the end user;
scanning one or more barcodes or QR codes on each of the one or more project materials via the digital code scanner device;
retrieving a learned association corresponding to the determined one or more choices of project materials from a remote data store, wherein the learned association identifies at least one product-to-home-project association made by another user at another kiosk;
determining, by the kiosk, from (i) the learned association, (ii) the determined one or more colors, , and (iv) data obtained from the digital code scanner device, that the one or more project materials correspond to a type of home project being pursued by the user;
determining, by the kiosk, one or more suggested products that correspond and are complementary to the determined type of home project and determined one or more colors; and
displaying on a digital display of the kiosk images of the one or more suggested products in a room, wherein the displayed room shows (i) products that correspond to the scanned one or more project materials, and (ii) the determined one or more complementary products to purchase.

25. (Cancelled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on December 2, 2020, and January 14, 2021, have been entered.
Response to Amendment
	Applicant’s amendment and remarks filed January 14, 2021, are responsive to the office action mailed September 15, 2020.  Claims 1-10 and 19-20 were previously pending.  Claims 1-2 and 19-20 have been amended and claims 21-28 are new.  An amendment to Specification ¶¶0048 and 0068, based on the numbering in published application no. 2018/0137553, has also been filed, said amendment adding no new matter.  Claims 1-10 and 19-28 are therefore currently pending and are considered allowable.
Pertaining to rejection under 35 USC 101 in the previous office action
Claims 19-20 were rejected under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more. The amendment filed January 14, 2021, has overcome this ground of rejection of these claims.  For the same reasons that were previously applicable to claims 1-10, as explained in the previous office action, the additional elements in claim 19 now integrate the judicial exception into a practical application because they apply the judicial exception with or by use of a particular machine that is integral to the claim, making reference to particular acts or specific functions performed by the particularly identified machines.  See MPEP 2106.05.
Pertaining to rejection under 35 USC 112 in the previous office action
Claims 1-10 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The examiner’s amendment has overcome this ground of rejection of these claims.
Pertaining to rejection under 35 USC 103 in the previous office action
Claims 1-10 and 19-20 were rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (Paper No. 20200228; Pub. No.: US 2015/0235389 A1) in view of Paradise et al. (Paper No. 20200909; Pub. No. US 2011/0145051 A1).  The amendment has overcome this ground of rejection of these claims.
Response to Arguments
Pertaining to rejection under 35 USC 103 in the previous office action
Applicant’s arguments, see remarks filed January 14, 2021, with respect to the rejection of claim(s) 1-10 and 19-20 under 35 U.S.C. 103 as being unpatentable over Miller et al. (Paper No. 20200228; Pub. No.: US 2015/0235389 A1) in view of Paradise et al. (Paper No. 20200909; Pub. No. US 2011/0145051 A1) have been fully considered and are persuasive.  This rejection has been overcome.

The independent claims recite inter alia:
“wherein: the kiosk comprises a digital code scanner and a spectrophotometer; and receiving the user input comprises the kiosk digitally reading: (i) barcode data or a QR code data with the code scanner, and (ii) spectrophotometer data via the spectrophotometer; determining by the kiosk from the digital reading of (i) the barcode data, or the QR code data, and (ii) spectrophotometer data that the project information includes one or more user color choices, and one or more user choices of project materials;… retrieving a learned association corresponding to the determined one or more choices of project materials from a remote data store, wherein the learned association identifies a product-to-home-project association made by another end user at another kiosk at a different point-of-sale location; determining, by the kiosk using the code scanner data, the spectrophotometer data, and the learned association, a type of home project being pursued by the user….”  Claim 1.

“a code scanner in the form of a barcode or a QR code scanning device, and a spectrophotometer; an input receiving module for receiving user input via the code scanner and the spectrophotometer, the user input comprising presentation of a barcode or a QR code to the code scanner and presentation of a physical object to the spectrophotometer; wherein the user input receiving module determines from data received from the code scanner and spectrophotometer that the user input corresponds to project information that includes one or more user color choices, and one or more user choices related to project materials and layout; a behavior gathering module for gathering user behavior information from one or more remote data stores, wherein the one or more remote data stores comprise one or more learned associations that correlate user associations of one or more materials to one or more types of home projects; a project determining module for determining a type of home project being pursued from the user input based on the received user input and one of the one or more learned associations retrieved from one of the one or more remote data stores….” Claim 19.

“providing a kiosk having a digital code scanner device, and a spectrophotometer connected thereto; scanning, via the spectrophotometer, one or more project materials provided physically by an end user to the spectrophotometer; receiving additional input from the 
retrieving a learned association corresponding to the determined one or more choices of project materials from a remote data store, wherein the learned association identifies at least one product-to-home-project association made by another user at another kiosk; determining, by the kiosk, from (i) the learned association, (ii) the determined one or more colors, and (iii) the end user input on layout information, and (iv) data obtained from the digital code scanner device, that the one or more project materials correspond to a type of home project being pursued by the user….”  Claim 24.

The most closely applicable prior art not previously introduced and distinguished by amendment and argument during the course of prosecution are the patent references Webb et al. (Patent No. US 7,999,825 B2), Visnovsky et al. (Pub. No. US 2007/0018906 A1), Bhardwaj et al. (Pub. No. US 2014/0289069 A1), and Reynolds et al. (Patent No. US 7,230,629 B2).
Webb teaches a color scanner and spectrometer but for detecting color only.  It does not disclose barcode or QR code scanning, determination of user choices of project materials, or using the claimed information sources and learned associations to determining a type of home project, consideration of layout, or learned association used to associate project materials and a product to a home project.  Webb therefore does not anticipate nor does it fairly and reasonably render obvious the above identified limitations, alone or in a reasonably obvious combination with other known references.
Visnovsky similarly teaches a kiosk, barcode scanner, and spectrophotometer, but these are only directed to picking color, fabric, pattern, and related such aspects of furniture or decorative accessories (clothing, window treatments, etc.).  Visnovsky does Visnovsky therefore does not disclose, anticipate, nor fairly and reasonably render obvious the above noted presently claimed combination of limitations, alone or in a fairly and reasonably obvious combination with other known references.
Bhardwaj teaches a conceptually related idea in the abstract but is entirely online using scanned images, and therefore and therefore does not teach, anticipate, nor fairly and reasonably render obvious a kiosk, barcode or QR scanner, and spectrophotometer, or the use of these devices to determine user choice of materials and colors for detecting a type of home project using learned associations. Bhardwaj therefore does not disclose, anticipate, nor fairly and reasonably render obvious the above noted presently claimed combination of limitations, alone or in a fairly and reasonably obvious combination with other known references.
Reynolds teaches a color scanner/spectrometer, a user provided layout ("picture of the desired project"), and a "personal project portfolio,” but does not disclose a barcode or QR code scanner, learned associations, or the use of either of those to determine user choice of materials for identifying a type of home project.  Reynolds therefore does not teach, anticipate, or fairly and reasonably render obvious the presently claimed combination of limitations, alone or in a fairly and reasonably obvious combination with other known references.
In light of the above and examiner’s overall review of the prior art it is examiner’s conclusion that the body of prior art currently known to the examiner does not alone or in combination disclose, anticipate, or otherwise fairly and reasonably render obvious 
The most relevant applicable and nonduplicative prior art having thus been introduced, addressed, and distinguished above and by amendment and argument during the course of prosecution, it is examiner’s position that together with the above the record is clear with regard to the reasons for allowability of the claimed invention over the prior art and all applicable rules and statutes.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122.  The examiner can normally be reached on Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        January 28, 2021